Mb. Justice Wall delivebed the opinion oe the Coubt. The 1st section of chapter 107, B. S., provides : “ That every poor person who shall be unable to earn a livelihood in consequence of any bodily infirmity, idiocy, lunacy or other unavoidable cause, shall be supported by the father, grandfather, mother, grandmother, children, grandchildren, brothers or sisters of such poor person, if they, or either of them, be of sufficient ability; provided that when any persons become paupers from intemperance, or other bad conduct, they shall not be entitled to support from any relation, except parent or child.” The second section provided that: “ The children shall be first called upon to support their parents, if there be children of sufficient ability, and if there be none of sufficient ability, the parents of such poor person shall be next called on, if they be of sufficient ability, and if there be no parents or children of sufficient ability, the brothers and sisters of such poor person shall be next called on, if they be of sufficient ability,” etc., etc. So far as the decree enf orces contribution for the five years preceding, we think there can be no complaint. The statute fixes the liability of the parents. It might perhaps be argued that the father is first liable and then the mother —but the bill concedes and the decree imposes a joint liability—to which appellant should not object. Then the question is as to the provision for future support. The court having the parties before it, very properly proceeded to adjust the whole controversy. It was apparent that the care of the unfortunate child would be a continuing burden; that as the parents were separated the custody could not be joint, and that in view of the circumstances the mother would be the proper and, indeed, the necessary custodian. The decree is, like that for alimony and for custody of children in divorce cases, subject to such modification from time to time, as may be necessary, to meet any changes in the situation. ' The fact that no precedent for such a decree can be found, is no argument against it, if it is in accordance with the general principles of equity jurisdiction and responsive to the merits. We think it so accords with principle and with justice. It is urged that the statute points out a mode of enforcement , through the medium of the state’s attorney and the overseer of the poor, by summary proceedings in the County Court. This is the remedy where the pauper becomes a public charge through the failure of relatives to render the necessary support. When such support is rendered by one of two or more who are jointly bound therefor, a different remedy would be necessary, and we think it was properly sought in this case. The decree will be affirmed.